                                                Case 18-58335-jwc                    Doc 57   Filed 07/30/21 Entered 07/30/21 17:16:53                                       Desc
                                                                                                  Page 1 of 7
                                                                                       Form 1
                                                                                                                                                                                                          Page: 1-1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:    18-58335-JWC                                                                                                                  Trustee Name:        (300320) S. Gregory Hays
Case Name:      WELLINGTON, KENNETH PAUL                                                                                                   Date Filed (f) or Converted (c): 05/17/2018 (f)
                                                                                                                                           § 341(a) Meeting Date:       06/19/2018
For Period Ending:     06/30/2021                                                                                                          Claims Bar Date: 10/01/2018

                                                    1                                              2                              3                            4                      5                          6

                                            Asset Description                                   Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                     Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                 Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                    and Other Costs)                                                             Remaining Assets

    1       3301 Forrest Hills Drive, Atlanta, GA 30354                                                216,105.00                         15,390.00                                       257,500.00                          FA
            Sale of property closed on 7/31/18 per Order entered on 7/27/18 (Dkt # 24).

    2       2014 Chevrolet Equinox FWD, 38500 miles                                                     15,800.00                               0.00           OA                                 0.00                        FA
            Notice of abandonment filed by Trustee on 7/2/18. Docket # 19.

    3       Living room Set, Bedroom Set, Dining Room Set, TV, DVD Player.                               1,400.00                               0.00                                              0.00                        FA

    4       Pers. Clothing @ Res.                                                                           950.00                              0.00                                              0.00                        FA

    5       Cash                                                                                             40.00                              0.00                                              0.00                        FA

    6       Deposits of money: Pers. Checking Account @ Delta Comm. Credit Union.                           260.00                              0.00                                              0.00                        FA

    7       125,000 shares of closely held private company, Synovos, Inc., 1% ownership                  1,250.00                          1,250.00                                    1,290,943.04                           FA

    7       Assets               Totals       (Excluding unknown values)                           $235,805.00                           $16,640.00                                  $1,548,443.04                       $0.00
                                           Case 18-58335-jwc             Doc 57       Filed 07/30/21 Entered 07/30/21 17:16:53                          Desc
                                                                                          Page 2 of 7
                                                                              Form 1
                                                                                                                                                                                    Page: 1-2
                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case No.:    18-58335-JWC                                                                                                   Trustee Name:      (300320) S. Gregory Hays
Case Name:     WELLINGTON, KENNETH PAUL                                                                                     Date Filed (f) or Converted (c): 05/17/2018 (f)
                                                                                                                            § 341(a) Meeting Date:   06/19/2018
For Period Ending:     06/30/2021                                                                                           Claims Bar Date: 10/01/2018


      Major Activities Affecting Case Closing:
                                    7/31/2018 - Trustee sold Debtor's real property located at 3301 Forrest Hills Drive, Atlanta, GA 30354 for $257,500 as ordered and approved by the
                                    Court on July 24, 2018 [Doc. No. 24].

                                    6/19/2018 - The Trustee was exploring the sale of 125,000 shares of closely held private company, Synovos, Inc. The 125,000 shares represent
                                    approximately a 1% ownership of Synovos. The Trustee served a subpoena on Synovos and was reviewing documents received and value of
                                    ownership interest.

                                    1/8/2021 - Trustee receives a letter from counsel for Synovos regarding a merger of Synovos where the 125,000 shares of Synovos will be converted
                                    into the right to receive a portion of the merger consideration.

                                    3/22/2021 - Trustee received a wire for $1,275,405.27 representing the bankruptcy estate's share of the merger consideration.

                                    5/14/2021 - Trustee received a second wire for $15,537.77 representing additional funds from the conversion.

                                    5/14//2021 and 6/13/2021 - Trustee pays taxes associated with Synovos transactions after receiving court approval and files final estate tax returns.

                                    7/14/2021 - Trustee will be submitting his final report which will pay unsecured creditors in full and a $800k+ surplus distribution to the Debtor.




      Initial Projected Date Of Final Report (TFR):            06/30/2020                                  Current Projected Date Of Final Report (TFR):               08/31/2021


             07/30/2021                                                                                      /s/S. Gregory Hays

                Date                                                                                         S. Gregory Hays
                                                    Case 18-58335-jwc           Doc 57           Filed 07/30/21 Entered 07/30/21 17:16:53                                     Desc
                                                                                                     Page 3 of 7
                                                                                          Form 2
                                                                                                                                                                                                           Page: 2-1
                                                                          Cash Receipts And Disbursements Record
Case No.:                        18-58335-JWC                                                                     Trustee Name:                         S. Gregory Hays (300320)
Case Name:                       WELLINGTON, KENNETH PAUL                                                         Bank Name:                            Mechanics Bank
Taxpayer ID #:                   **-***9980                                                                       Account #:                            ******3800 Checking
For Period Ending:               06/30/2021                                                                       Blanket Bond (per case limit):        $31,525,000.00
                                                                                                                  Separate Bond (if applicable):        N/A

    1            2                                   3                                                            4                                                 5                     6                      7

  Trans.    Check or                       Paid To / Received From                            Description of Transaction                         Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                             Tran. Code          $                      $

 08/06/18                Wsissman Closing Escrow (Richardson Purchaser)    Sale of 3301 Forrest Hills Drive, Atlanta, GA per Order Docket                            212,118.94                                  212,118.94
                                                                           # 24. Mortgage payoff to be determined.
                         Mario Richardson                                  Seller paid closing costs paid per Order, Docket # 24.               2500-000
                                                                                                                                   -$7,500.00
                         Fulton County Tax Commissioner                    2018 Property taxes paid per Order, Docket # 24.                     2820-000
                                                                                                                                   -$1,916.56
                         Weismann PC                                       Mailing and filing costs paid per Order, Docket # 24.                2500-000
                                                                                                                                    -$166.00
                         Keller Williams Realty Intown                     Real estate commission paid per Order, Docket # 24.                  3510-000
                                                                                                                                   -$8,220.00
                         Red Door Realty Atlanta                           Real estate commission paid per Order, Docket # 24.                  3510-000
                                                                                                                                   -$7,725.00
                         City of Atlanta                                   Watershed lien paid per Order, Docket # 24.                          4120-000
                                                                                                                                     -$10.00
                         City of Hapeville                                 Water lien paid per Order, Docket # 24.                              4120-000
                                                                                                                                    -$243.50
                         Kenneth Paul Wellington                           Debtor exemption paid per Order, Docket # 24.                        8100-002
                                                                                                                               -$19,600.00
              {1}        Mario Richardson                                  Purchase of 3301 Forrest Hills Drive, Atlanta, GA per Order          1110-000
                                                                           Docket # 24.
                                                                                                                               $257,500.00
 08/08/18     101        Loan Depot                                        Borrower: Kenneth P Wellington, Loan # ******3835                    4110-000                                   198,979.42                13,139.52
                                                                           Voided on 08/29/2018
 08/29/18     101        Loan Depot                                        Borrower: Kenneth P Wellington, Loan # ******3835                    4110-000                                  -198,979.42            212,118.94
                                                                           Voided: check issued on 08/08/2018
 08/31/18                Rabobank, N.A.                                    Bank and Technology Services Fees                                    2600-000                                       233.91            211,885.03
 09/28/18                Rabobank, N.A.                                    Bank and Technology Services Fees                                    2600-000                                       162.54            211,722.49
 10/31/18                Rabobank, N.A.                                    Bank and Technology Services Fees                                    2600-000                                       191.41            211,531.08
 11/13/18     102        Loan Depot                                        Borrower: Kenneth P. Wellington, Loan # ******3835. Mortgage         4110-000                                   199,243.15                12,287.93
                                                                           payoff. Paid per Order, Dkt # 24.

                                                                                                                                          Page Subtotals:           $212,118.94          $199,831.01


{ } Asset Reference(s)                                                                                                                                                             ! - transaction has not been cleared
                                                     Case 18-58335-jwc     Doc 57         Filed 07/30/21 Entered 07/30/21 17:16:53                                Desc
                                                                                              Page 4 of 7
                                                                                   Form 2
                                                                                                                                                                                                 Page: 2-2
                                                                   Cash Receipts And Disbursements Record
Case No.:                        18-58335-JWC                                                              Trustee Name:                    S. Gregory Hays (300320)
Case Name:                       WELLINGTON, KENNETH PAUL                                                  Bank Name:                       Mechanics Bank
Taxpayer ID #:                   **-***9980                                                                Account #:                       ******3800 Checking
For Period Ending:               06/30/2021                                                                Blanket Bond (per case limit):   $31,525,000.00
                                                                                                           Separate Bond (if applicable):   N/A

    1            2                                   3                                                     4                                            5                       6                      7

  Trans.    Check or                    Paid To / Received From                        Description of Transaction                    Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                 Tran. Code          $                        $

 01/30/20                Transition transfer Debit                   Transition transfer debit. Transfer from Mechanics Bank        9999-000                                        12,287.93                   0.00
                                                                     account to East West Bank account

                                                                         COLUMN TOTALS                                                                    212,118.94             212,118.94                     $0.00
                                                                                Less: Bank Transfers/CDs                                                          0.00              12,287.93
                                                                         Subtotal                                                                         212,118.94             199,831.01
                                                                                Less: Payments to Debtors                                                                           19,600.00

                                                                         NET Receipts / Disbursements                                                   $212,118.94             $180,231.01




{ } Asset Reference(s)                                                                                                                                                   ! - transaction has not been cleared
                                                   Case 18-58335-jwc    Doc 57          Filed 07/30/21 Entered 07/30/21 17:16:53                                Desc
                                                                                            Page 5 of 7
                                                                                  Form 2
                                                                                                                                                                                               Page: 2-3
                                                                  Cash Receipts And Disbursements Record
Case No.:                       18-58335-JWC                                                            Trustee Name:                     S. Gregory Hays (300320)
Case Name:                      WELLINGTON, KENNETH PAUL                                                Bank Name:                        East West Bank
Taxpayer ID #:                  **-***9980                                                              Account #:                        ******0134 Demand Deposit Account
For Period Ending:              06/30/2021                                                              Blanket Bond (per case limit):    $31,525,000.00
                                                                                                        Separate Bond (if applicable):    N/A

    1            2                                    3                                                  4                                            5                       6                      7

  Trans.    Check or                    Paid To / Received From                      Description of Transaction                    Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                               Tran. Code          $                        $

 01/30/20                Transition Transfer Credit                Transition Transfer Credit. Transfer from Mechanics Bank        9999-000                12,287.93                                     12,287.93
                                                                   account to East West Bank account
 03/31/20                East West Bank                            Bank and Technology Service Fee                                 2600-000                                            9.81              12,278.12
 04/30/20                East West Bank                            Bank and Technology Services Fees                               2600-000                                          19.62               12,258.50
 05/29/20                East West Bank                            Bank and Technology Services Fees                               2600-000                                          18.93               12,239.57
 06/30/20                East West Bank                            Bank and Technology Services Fees                               2600-000                                          20.86               12,218.71
 07/31/20                East West Bank                            Bank and Technology Services Fees                               2600-000                                          20.17               12,198.54
 08/31/20                East West Bank                            Bank and Technology Services Fees                               2600-000                                          18.84               12,179.70
 09/30/20                East West Bank                            Bank and Technology Services Fees                               2600-000                                          20.76               12,158.94
 10/30/20                East West Bank                            Bank and Technology Services Fees                               2600-000                                          19.43               12,139.51
 11/30/20                East West Bank                            Bank and Technology Services Fees                               2600-000                                          18.75               12,120.76
 12/31/20                East West Bank                            Bank and Technology Services Fees                               2600-000                                          21.31               12,099.45
 01/29/21                East West Bank                            Bank and Technology Services Fees                               2600-000                                          18.74               12,080.71
 02/26/21                East West Bank                            Bank and Technology Services Fees                               2600-000                                          18.07               12,062.64
 03/22/21     {7}        Acquiom Financial LLC                     Funds paid by Disbursing agent for purchaser. Proceeds from     1129-000           1,275,405.27                                  1,287,467.91
                                                                   surrender and conversion of all Synovos shares
 03/31/21                East West Bank                            Bank and Technology Services Fees                               2600-000                                         634.50          1,286,833.41
 04/30/21                East West Bank                            Bank and Technology Services Fees                               2600-000                                        2,062.45         1,284,770.96
 05/14/21     {7}        Acquiom Financial LLC                     Funds paid by disbursing agent for purchaser. Proceeds from     1129-000                15,537.77                                1,300,308.73
                                                                   surrender and conversion of all Synovos shares.
 05/14/21    1000        Georgia Department of Revenue             EIN XX-XXXXXXX - 2021 Form 501 - Paid per Order - DKt # 51      2820-000                                       61,663.51         1,238,645.22
 05/14/21    1001        United States Treasury                    EIN # XX-XXXXXXX - 2021 Form 1041 - Paid per Order - DKt #      2810-000                                    263,351.30            975,293.92
                                                                   51
 05/17/21    1002        Kenneth Paul Wellington                   Exemption in Synovos shares (asset # 7). Paid per Order, Dkt    8100-002                                        1,250.00          974,043.92
                                                                   # 51.
 05/28/21                East West Bank                            Bank and Technology Services Fees                               2600-000                                        1,847.30          972,196.62
 06/23/21    1003        Georgia Department of Revenue             EIN XX-XXXXXXX - 2021 Form 501 - Paid per Order - DKt # 54      2820-000                                         893.00           971,303.62
 06/23/21    1004        United States Treasury                    EIN # XX-XXXXXXX - 2021 Form 1041 - Paid per Order, Dkt # 54    2810-000                                        3,698.00          967,605.62
 06/30/21                East West Bank                            Bank and Technology Services Fees                               2600-000                                        1,713.99          965,891.63



                                                                                                                              Page Subtotals:      $1,303,230.97             $337,339.34


{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                        Case 18-58335-jwc     Doc 57       Filed 07/30/21 Entered 07/30/21 17:16:53                               Desc
                                                                               Page 6 of 7
                                                                         Form 2
                                                                                                                                                                                  Page: 2-4
                                                         Cash Receipts And Disbursements Record
Case No.:                18-58335-JWC                                                      Trustee Name:                    S. Gregory Hays (300320)
Case Name:               WELLINGTON, KENNETH PAUL                                          Bank Name:                       East West Bank
Taxpayer ID #:           **-***9980                                                        Account #:                       ******0134 Demand Deposit Account
For Period Ending:       06/30/2021                                                        Blanket Bond (per case limit):   $31,525,000.00
                                                                                           Separate Bond (if applicable):   N/A

    1            2                       3                                                  4                                           5                       6                      7

  Trans.    Check or           Paid To / Received From                  Description of Transaction                   Uniform          Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                                                 Tran. Code          $                        $


                                                            COLUMN TOTALS                                                               1,303,230.97             337,339.34            $965,891.63
                                                                   Less: Bank Transfers/CDs                                                  12,287.93                    0.00
                                                            Subtotal                                                                    1,290,943.04             337,339.34
                                                                   Less: Payments to Debtors                                                                        1,250.00

                                                            NET Receipts / Disbursements                                               $1,290,943.04            $336,089.34




{ } Asset Reference(s)                                                                                                                                   ! - transaction has not been cleared
                                           Case 18-58335-jwc     Doc 57        Filed 07/30/21 Entered 07/30/21 17:16:53                     Desc
                                                                                   Page 7 of 7
                                                                        Form 2
                                                                                                                                                              Page: 2-5
                                                        Cash Receipts And Disbursements Record
Case No.:                  18-58335-JWC                                                    Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 WELLINGTON, KENNETH PAUL                                        Bank Name:                    East West Bank
Taxpayer ID #:             **-***9980                                                      Account #:                    ******0134 Demand Deposit Account
For Period Ending:         06/30/2021                                                      Blanket Bond (per case limit): $31,525,000.00
                                                                                           Separate Bond (if applicable): N/A


                                        Net Receipts:          $1,503,061.98
                           Plus Gross Adjustments:               $45,381.06
                         Less Payments to Debtor:                $20,850.00
                 Less Other Noncompensable Items:                     $0.00

                                          Net Estate:          $1,527,593.04




                                                                   TOTAL - ALL ACCOUNTS                        NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                                   ******3800 Checking                               $212,118.94           $180,231.01          $0.00

                                                                   ******0134 Demand Deposit Account                  $1,290,943.04             $336,089.34    $965,891.63

                                                                                                                      $1,503,061.98            $516,320.35     $965,891.63
